I too would like to extend to Ambassador
Insanally the congratulations of Seychelles on his election to
the presidency of the General Assembly. We wish him
every possible success in carrying out his duties.
Allow me also to pay a well-deserved tribute to the
Secretary-General for his tireless efforts in seeking solutions
to the many problems facing the international community.
Our session is opening on a note of hope, because it is
taking place only a few days after a historic event of
exceptional importance. I am referring, of course, to the
signing of the peace agreement between Israel and the
Palestine Liberation Organization. May that negotiation
provide a lesson in those areas where misunderstanding,
hatred and conflicts of interest are still bringing suffering to
so many.
The dramatic events and the human tragedy that are
taking place in hotbeds of tension throughout the world are
a credit to no one. However, we must take note of the fact
that while reaction has been passive and hesitant in some
cases, it has been quick and resolute in others.
The quest for peace is nevertheless at the centre of our
concerns. The considerable financial resources our
Organization devotes to peace-keeping missions or missions
to restore peace demonstrate this. This is undoubtedly proof
of our own determination to bring to a halt these conflicts,
which result in so many victims and destroy all the
achievements of development.
Indeed, any lasting development necessarily implies
efforts to thwart the threat of certain situations turning into
open conflict.
42 General Assembly - Forty-eighth session
For us island States, the seas are a source of life. Our
future depends mainly on them. And for our development
to be truly lasting, we must have peace on the seas.
While it is indisputable that old rivalries have subsided
in the seas and oceans of the world, it nevertheless remains
true that the Indian Ocean has always been coveted by all.
And that is why we reiterate our request that the Indian
Ocean become truly a zone of peace and cooperation to the
benefit of coastal States. The concept of the Colombo
Conference is perhaps something from a bygone era, but its
objectives remain relevant today.
Members will find it easy to understand, therefore, why
we attach such great importance to the implementation of
resolution 47/59 of the forty-seventh session of the General
Assembly calling for the organization by the Ad Hoc
Committee of a meeting that would propose new alternative
approaches leading to the achievement of the goals contained
in the initial Declaration, taking into account the changing
international situation.
It is in this spirit that I should like to make an appeal
to the countries which have not yet done so to ratify the
Convention on the Law of the Sea so that we can get the
necessary 60 ratifications for its entry into force. How are
we to understand that such an important Convention has
been endorsed by only 56 countries since 1982? Of course,
we do appreciate the importance of what is at stake, but
international solidarity must be our guide.
The International Olympic Committee would like to
revive the ancient tradition of the Olympic truce and declare
1994 the International Year of Sports and of the Olympic
Spirit, and we should support that proposal. Let us not
underestimate the values of the Olympic spirit. They are
rich in potential applications for managing international
relations.
But no peace can be lasting while the causes of
conflicts remain. These causes are selfishness, intolerance,
xenophobia, discrimination and dictatorship, but also - and
especially - poverty, poor management and excessive
indebtedness. These are ills that generally lead to the
emergence of new conflicts. Should we not attack the root
cause rather than the effect?
A few years ago, financial backers made
democratization one of the prerequisites for assistance to
developing countries, and as a bonus to democracy, certain
countries benefited from the generosity of the international
community because they had pioneered that approach.
Today, most of our countries have embarked on the process
of democratization - with varied results, admittedly - but the
desire to fit into the new order was the underlying reason for
all. Nevertheless, this new process, and I would take the
case of the Republic of Seychelles, which has met this
challenge calmly and successfully, inevitably entailed
extrabudgetary expenditures in all areas, both economic and
social.
While it is true that the transition to democracy is
something which is very valuable in and of itself, the
establishment of new structures and the implementation of
new rules have nevertheless been a source of additional costs
which have placed a heavy burden on national budgets that
were already fairly shaky. And almost everywhere, the
implementation of this democratization process required the
support of the international community. Is this not an
objective reason to think about setting up a United Nations
special fund to provide financial and logistical support for
these reforms?
To be viable, this democratic undertaking must seek to
meet all the challenges of a country. If it is to ensure the
continuation of these new institutions, it must pave the way
for sustainable development commensurate with the
aspirations of peoples.
Thus, with the advent of the Third Republic, our
country is today in a new stage of its history. For more than
18 months, within the context of a constituent commission,
reforms have been undertaken that will produce a new
Constitution and lead to free and democratic elections. In
other words, for a year and a half national activity has been
slowed, and even brought to a halt in some cases, while the
fundamental economic problems remain.
The Seychelles has been the scene of another
momentous event, the Fourth Indian Ocean Games, which
took place last August in conditions that were judged
exceptional. Reverting to what I was saying, I would note
that the cost of the infrastructure for those Games made
serious inroads into the national budget.
One might wonder how a small island country was able
to engage in such a programme of reforms for 18 months in
such circumstances. We are proud of having succeeded, but
the economy must be restimulated immediately if we do not
wish to lose all the social and political benefits that were
achieved.
Forty-eighth session - 30 September l993 43
I should like now to take up the problem of the small
island States, of whose fragility everyone here is aware. We
are countries whose reduced size is the source of
innumerable constraints on economic and social
development, such as chronic deficits in trade balances and
balances of payment, the high cost of social infrastructures
in relation to their utilization and, especially, the excessive
indebtedness caused by a lack of funds to finance investment
programmes. The convergence of those factors has only
exacerbated the fragility of our economies, which, generally
speaking, are based on one or two sectors such as tourism
and fishing.
That is the daily lot of the Seychelles and other small
island States, which, with courage, perseverance and
intelligence, are nevertheless attempting to find solutions that
will enable them to promote the economic and social well-
being of their peoples. Thus we believe that it is quite
fitting to draw the international community’s attention once
again to the need to establish specific programmes and
mechanisms that would make it possible for our island
countries to move towards sustainable development. We ask
that the same facilities that are made available to the least
developed, landlocked countries be made available to us.
In any event, per capita income, always put forward as
a criterion for level of development, cannot be relevant for
small island States because it is distorted by the small size
of their populations. Has any thought been given to the per
capita cost of infrastructures or the per capita debt? We
believe that such an analysis would result in the
reconsideration of many decisions.
Of course, it is up to us, first of all, to take every
measure to ensure the sustainability of our development by
preserving, in so far as possible, our environment, which lies
at the basis of all our export products. Despite all these
constraints, we have been able - thanks to the judiciousness
of our choices and our economic decisions -
to achieve tangible results. But the international
community’s support, which we had been promised in Rio,
did not materialize.
Today, all of the developing countries are in a
precarious situation. They are confronted with many
challenges: the poverty of millions of human beings, high
rates of infant mortality, famine, the destruction of the
environment and fratricidal wars. But these challenges are
not insurmountable. What is required is courage and
international solidarity.
It is more than ever the duty of the United Nations
once again to draw the attention of the developed countries
to the effects which the continuation of such a situation
might have on our economies and our cultures - in a word,
on our future, but also on theirs.
We would like concrete action, because we do not wish
to have to deplore again the inertia of speeches or
declarations of intent. While new conflicts arise, the old
ones persist almost everywhere and the scope of the disasters
is tremendous. Hence, we must react quickly, because many
peoples have suffered far too much from the horrors of war.
Above all, the major Powers, the guarantors of the
security and regulation of the world economic situation, must
give the United Nations the means to carry out its policies.
Finally, we sincerely hope that the current session will
generate the necessary impetus to resolve all our concerns,
so that peace, at last restored, can create a climate conducive
to development.
